Citation Nr: 0331885	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  95-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The appellant served on active service from July 1952 until 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1992 
administrative decision of the VA Regional Office (RO) in New 
York, New York, that determined that the appellant's period 
of service from July 17, 1952 to December 23, 1954 was under 
dishonorable conditions for VA purposes, and that he was 
barred from the VA benefits he had sought.  

The appellant was afforded personal hearings at the RO in 
October 1992 and June 1994, and before a Member of the Board 
sitting at New York, New York, in May 2003; the transcripts 
of which are of record.


REMAND

The appellant asserts that he served in the Korean War and 
received the Combat Infantryman Badge for meritorious service 
therein.  A review of the record indicates that he had 
service with the United States Army between July 1952 and 
December 1954.  He filed an application for VA loan guaranty 
entitlement in April 1992, whereupon he was informed in a 
letter dated in June 1992 that his discharge from service 
under other than honorable conditions constituted a bar to 
the benefit sought.  

The record reflects that a request to the National Personnel 
Records Center (NPRC) in May 1992 yielded no records, either 
personnel or service medical, relating to the appellant, 
although it was indicated that his discharge was based on 
"unfitness."  Upon further inquiry by the RO in July 1992 
as to the facts and circumstances of the appellant's 
discharge, a response was received in August 1992 indicating 
that his records had likely been destroyed in the 1973 fire 
at the NPRC.

Subsequent to two hearings on appeal, the RO solicited 
information from the U. S. Armed Services Center for Research 
of Unit Records (CRUR) in December 1997 which responded in 
May 1998 that it did not provide general historical 
documentation.  

The Board points out in this instance that none of the 
appellant's service personnel or medical records have been 
received or associated with the claims folder.  It is shown 
that while the RO has requested records from the NPRC and the 
CRUR, it appears that there has not been an exhaustive or 
comprehensive effort to obtain any other extant records to 
substantiate the appellant's claim.  The Board observes that 
it does not appear that the RO has relayed any pertinent 
requests to any other alternate records repository, to 
include the Army Board for Correction of Military Records, 
the Army Military Review Board, or the Army Discharge Review 
Board.  In a case such as this one, VA bears a heightened 
duty to advise the appellant of this problem, and of possible 
alternative forms of evidence that he may submit in support 
of his claim.  See Smith v. Brown, 10 Vet. App. 44, 48 
(1998), citing Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
and Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The 
efforts to obtain any records from a Federal department or 
agency shall continue until the records are obtained, or 
until it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be 
futile. 38 U.S.C.A. § 5103A(b)(3)) (West 2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  
In this regard, the Board observes that there is no 
documentation in the record notifying the appellant of the 
allocation of the burden of producing evidence; that is, 
which evidence VA will obtain and which evidence the 
appellant must provide pertaining to his claim for VA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should provide the appellant with the 
appropriate notice under the VCAA.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should again contact the 
NPRC and request an additional search 
for the appellant's service records 
which may have become associated with 
the file since the last request.  The 
NPRC should also conduct a search for 
the appellant's personnel file 
including a complete DA Form 20 and the 
records pertaining to the appellant's 
discharge.  Specifically, the 1992 
responses indicating that the reason 
for discharge was "unfitness" suggest 
that additional documents, other than 
the Certificate of Military Service, 
exist.  If no such service medical or 
personnel records can be found, or if 
they have been destroyed, the RO should 
again ask for specific confirmation of 
that fact. 

3.  The RO should contact the Army 
Board for Correction of Military 
Records, the Army Military Review 
Board, the Army Discharge Review Board, 
and any other appropriate records 
repository, to request the appellant's 
military records or any proceedings or 
determinations pertaining to discharge.  

4.  If the RO is unable to obtain any 
of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claim. 38 U.S.C.A 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (codified at 38 C.F.R. 
§ 3.159(e)(2003).

5.  Following completion of the above, 
the RO should re-adjudicate the issue 
of whether the character of the 
appellant's discharge from military 
service constitutes a bar to Department 
of Veterans Affairs (VA) benefits.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claim should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




